Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,9-11,14-19,25-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over PI (US 20100329374 A1) in view of Lee et al (US 20180255577 A1) hereinafter as Lee.
Regarding claim(s) 1,10,17 and 26, PI discloses a method and apparatus (See Fig(s). 9-11 with base station 910 and user devices 920 in communication with each other), comprising: 
a processor (See Fig(s). 27-28) configured to: contend for a first reserved time interlace (See Fig(s). 18-20 with interlace configurations, See ¶ 145-148, each BS may choose a different time and frequency interlace. For example, the BSs for Cell A, Cell B, Cell C, Cell D, Cell E, and Cell F each select a different time and frequency interlace.), the first reserved time interlace including a plurality of channel occupancy times (COTs). 
a transceiver in communication with the processor (See Fig(s). 9, 27-28 with transceivers for Base Stations and User devices implied for communications).
the transceiver configured to: 
PI fails to disclose channel occupancy times and transmit, in response to winning the first reserved time interlace, a first communication signal in a first COT of the plurality of COTs; and transmit, in response to winning the first reserved time interlace, a second communication signal in a second COT of the plurality of COTs, the second COT spaced in time from the first COT.
Lee discloses channel occupancy times (See Fig(s). 4-6, See ¶ 36, 42,  the sum of the channel reservation signal transmission time and data transmission time is referred to as channel occupancy time) and transmit, in response to winning the first reserved time interlace, a first communication signal in a first COT of the plurality of COTs (See Fig(s). 4-6, See ¶ 49, it may be possible to determine the data transmission time in consideration of the length of a symbol 485 and 487. In order to fulfil the condition of the channel occupancy time, the eNB 410 may determine the data transmission time 440 based on the channel reservation signal transmission time 435); and transmit, in response to winning the first reserved time interlace, a second communication signal in a second COT of the plurality of COTs, the second COT spaced in time from the first COT (See ¶ 58-60, See Fig(s). 5-6, in order to fulfil the condition of the channel occupancy time, the eNB 510 may determine transmission time of the data 540 based on transmission time of the channel reservation signal 535…this is interpreted that more than one COTs may be reserved based on the amount of data that requires to be transmitted).
Channel Occupancy time assures the transmitter enough bandwidth is available for data throughput without loss or interruption.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Lee within PI, so as to enhance overall network performance by assuring the transmitter has enough bandwidth available for data throughput without loss or interruption of data.
Further with regards to claims 10 and 26, the concepts of “losing the first reserved time interlace..” this is interpreted as reservation of channel which is part of channel sensing scheme as taught by Lee (See Fig(s). 2 blocks S240-S250). Thus if the channel is not “IDLE” the sequence will continue to cycle until an a channel becomes available for reservation. This process is also part of the ongoing “monitoring” of the channel’s availability for occupancy as needed.

Regarding claim(s) 2,14,18, 30, Lee discloses contending, by the first wireless communication device, for a second reserved time interlace, the second reserved time interlace being different than the first reserved time interlace (See Fig(s). 4-6, See ¶ 49-57, the operation of an eNB with the CCA (eCCA) check time and channel occupancy time in compliance with the following conditions. [0053] CCA check time≥20 μs). Reasons for combining same as claim1.  
Regarding claim(s) 3, 11, 15,19, 27, Lee discloses refraining, by the first wireless communication device in response to winning the first reserved time interlace, from contending for a second reserved time interlace, the second reserved time interlace being different than the first reserved time interlace (See ¶ 37, See Fig(s). 2, After transmitting the reservation success signal, the RF module 210 may stop transmitting the channel reservation signal in the next resource allocation period at step S280. That is, the DU 200 may stop transmitting the channel reservation signal at the start time of the next subframe as the next resource allocation period.).  Reasons for combining same as claim1.  
Regarding claim(s) 9, PI discloses  transmitting, by the first wireless communication device in response to winning the first reserved time interlace, a first reservation signal indicating a reservation of the first reserved time interlace by the first wireless communication device (See ¶ 130).
Regarding claim(s) 16, 25,Lee discloses receiving, by the first wireless communication device, a first reservation signal indicating a reservation of the first reserved time interlace by a second wireless communication device (See Fig(s). 2 channel reservation sequence S240-S250).

Allowable Subject Matter
Claims 4-8,12-13,20-24 and 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411